Citation Nr: 1601130	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-13 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left shoulder degenerative joint disease and tendinopathy.  

2.  Entitlement to an initial rating in excess of zero percent prior to August 27, 2013 and in excess of 10 percent from August 27, 2013 for cubital syndrome on the right.  

3.  Entitlement to an initial rating in excess of zero percent prior to May 2, 2013 and in excess of 10 percent from May 2, 2013 for cubital syndrome on the left.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1975 to December 1978, January 1983 to February 1992, January 2002 to October 2002, July 2004 to March 2005, June 2005 to June 2006, January 2008 to July 2008, and June 2009 to March 2010.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision which awarded service connection for a left shoulder disability and assigned an initial 10 percent evaluation and granted service connection for cubital syndrome on the left and right and assigned zero percent ratings.     

In November 2013, the RO assigned a 10 percent rating to the cubital syndrome on the right from August 27, 2013.  A June 2015 rating decision assigned a 10 percent rating to cubital syndrome on the left from May 2, 2013.  The Veteran's claim remains in appellate status as he was presumed to be seeking the maximum benefit available for his disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The July 2011 decision denied service connection for right eye disability.  In August 2011, the Veteran filed a Notice of Disagreement with regard to this issue and a statement of the case was issued in March 2013.  However, the Veteran did not file a substantive appeal for this issue and in April 2013, the Veteran indicated that he was no longer seeking benefits for the right eye disability.  Thus, the Board finds that the issue of service connection for a right eye disability is not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2014). 

In October 2015, the Veteran and his representative have submitted a waiver of agency of original jurisdiction consideration of newly submitted evidence pursuant to 38 C.F.R. § 20.1304 (2015).  


FINDINGS OF FACT

1.  The Veteran is right hand dominant. 

2.  For the entire period of the appeal, the service-connected left shoulder degenerative joint disease and tendinopathy have been manifested by shoulder flexion from zero degrees to 170 degrees; shoulder abduction limited to 160 to 170 degrees; pain; and painful motion; without evidence of ankylosis of the scapulohumeral articulation, impairment of the clavicle or scapula, impairment of the humerus, or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination.

3.  For the entire rating period on appeal, the Veteran's right cubital syndrome is manifested by full extension of the right elbow, flexion of the right elbow from zero degrees to 130 degrees to full flexion, full pronation of the right forearm, supination of the right forearm from zero degrees to 80 degrees to full supination, and normal muscle strength without objective evidence of elbow ankylosis; flail joint, fracture, or other deformity of the elbow; nonunion of the radius and ulna with flail false joint; impairment of the ulna or radius; impairment of supination or pronation in the arm with the hand fixed near the middle of the arc or moderate pronation; limitation of pronation with motion lost beyond the last quarter of arc, with the hand not approaching full pronation; or evidence of additional limitation of motion or loss of function of the elbow or forearm due to pain, fatigue, weakness, lack of endurance, or incoordination.




4.  For the entire rating period on appeal, the Veteran's right cubital syndrome is manifested by elbow pain, tingling and numbness in the fingers, and mild ulnar neuropathy which more closely approximates mild incomplete paralysis of the ulnar nerve without evidence of moderate or severe incomplete paralysis of the ulnar nerve or complete paralysis of the ulnar nerve. 

5.  For the entire rating period on appeal, the Veteran's left cubital syndrome is manifested by painful motion; tenderness over the elbow; functional loss due to the painful motion; full extension of the left elbow; flexion of the left elbow from zero degrees to 130 degrees to full flexion; full pronation of the left forearm; supination of the left forearm from zero degrees to 80 degrees to full supination; and normal muscle strength; without objective evidence of elbow ankylosis; flail joint, fracture, or other deformity of the elbow; nonunion of the radius and ulna with flail false joint; impairment of the ulna or radius; impairment of supination or pronation in the major arm with the hand fixed near the middle of the arc or moderate pronation; or limitation of pronation with motion lost beyond the last quarter of arc, with the hand not approaching full pronation.  

6.  For the entire rating period on appeal, the Veteran's left cubital syndrome does not more closely approximate mild, moderate or severe incomplete paralysis of the ulnar nerve or complete paralysis of the ulnar nerve.  


CONCLUSIONS OF LAW

1.  For the entire period of the appeal, the criteria for an initial rating in excess of 10 percent for the service-connected left shoulder degenerative joint disease and tendinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2015).



2.  The criteria for an initial rating in excess of zero percent under Diagnostic Codes 5205-5213 for cubital syndrome on the right have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205-5213 (2015).

3.  The criteria for a separate rating of 10 percent under Diagnostic Code 8516 for the right cubital syndrome from March 24, 2010 to August 26, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.14, 4.124a, Diagnostic Code 8516 (2015). 

4.  The criteria for a disability rating in excess of 10 percent under Diagnostic Code 8516 for the right cubital syndrome have not been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.14, 4.124a, Diagnostic Code 8516 (2015). 

5.  The criteria for an initial 10 percent disability rating under Diagnostic Codes 5206-5213 for the left cubital syndrome from April 12, 2012 to May 1, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205-5213 (2015).

6.  The criteria for an initial compensable rating prior to April 12, 2012 and for a disability rating in excess of 10 percent from April 12, 2012 under Diagnostic Codes 5206-5213 for the left cubital syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205-5213 (2015).

7.  The criteria for a separate compensable rating under Diagnostic Code 8516 for the left cubital syndrome have not been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.14, 4.124a, Diagnostic Code 8516 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the Veteran's claim for higher initial ratings for the left shoulder disability and the left and right cubital syndrome, VA has met its duty to notify for this claim.  Service connection for these issues was granted in a July 2011 decision.  The Veteran is now appealing the downstream issue of the initial ratings that were assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, VA complied with notification responsibilities in regards to the Veteran's claims.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2011 to 2014 have been associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In April 2011, the Veteran notified VA that he had no additional information or evidence to submit in support of his claims.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board in June 2014, but he failed to report to the hearing.   

The Veteran was afforded VA examinations in April 2011, August 2013, and May 2015 to obtain medical evidence as to the severity of the service-connected left shoulder disability and the left and right cubital syndrome.  The Board finds that the VA examinations and medical opinions are adequate for adjudication purposes.  The examinations were rendered by medical professionals based on a review of claims file and/or review of the VA treatment records, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The VA examiners described the manifestations of the service-connected disabilities.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Normal forward elevation of the shoulder is from 0 to 180 degrees, normal abduction is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, for rating limitation of motion of the arm, a minimum 20 percent rating is assigned when there is limitation of motion of the minor arm at shoulder level.  A 20 percent rating is also warranted when there is limitation of motion of the minor arm midway between the side and shoulder level.  A maximum 30 percent disability evaluation is warranted when there is limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Disabilities of the elbow and forearm are contemplated by Diagnostic Codes 5205 through 5213.  Diagnostic Code 5206 provides disability ratings for limitation of flexion of the elbow.  38 C.F.R. § 4.71a.  Normal ranges of motion of the elbow are zero degrees of extension to 145 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  Normal ranges of motion of the forearm are 80 degrees of pronation and 85 degrees of supination.  Id.  

As relevant to the major arm, Diagnostic Code 5206 provides a noncompensable rating for elbow flexion limited to 110 degrees.  38 C.F.R. § 4.71a.  A 10 percent disability rating is warranted for elbow flexion limited to 100 degrees.  A 20 percent disability rating is warranted for elbow flexion limited to 90 degrees.  A 30 percent disability rating is warranted for elbow flexion limited to 70 degrees.  A 40 percent disability rating is warranted for elbow flexion limited to 55 degrees.  A 50 percent disability rating is warranted for elbow flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

As relevant to the minor arm, Diagnostic Code 5206 provides a noncompensable rating for elbow flexion limited to 110 degrees.  38 C.F.R. § 4.71a.  A 10 percent disability rating is warranted for elbow flexion limited to 100 degrees.  A 20 percent disability rating is warranted for elbow flexion limited to 90 degrees and for elbow flexion limited to 70 degrees.  A 30 percent disability rating is warranted for elbow flexion limited to 55 degrees.  A 40 percent disability rating is warranted for elbow flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

As relevant to the major arm, Diagnostic Code 5213, impairment of supination and pronation, provides that loss supination or pronation (bone fusion) with the hand fixed in supination or hyperpronation warrants a 40 percent evaluation.  The hand fixed in full pronation warrants a 30 percent evaluation and the hand fixed near the middle of the arc or moderate pronation warrants a 20 percent rating.  Limitation of pronation with motion lost beyond the middle of arc warrants a 30 percent evaluation and motion lost beyond the last quarter of arc, with the hand not approaching full pronation, warrants a 20 percent evaluation.  Limitation of supination to 30 degrees or less warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2015).  

As relevant to the minor arm, Diagnostic Code 5213 provides that loss supination or pronation (bone fusion) with the hand fixed in supination or hyperpronation warrants a 30 percent evaluation.  The hand fixed in full pronation or the hand fixed near the middle of the arc or moderate pronation warrants a 20 percent evaluation.  Limitation of pronation with motion lost beyond the middle of arc or motion lost beyond the last quarter of arc, with the hand not approaching full pronation, warrants a 20 percent evaluation.  Limitation of supination to 30 degrees or less warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2015).  

Neuritis of the ulnar nerve is evaluated according to the rating criteria in Diagnostic Code 8516, paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8616.  Under Diagnostic Code 8516, for the major arm, mild incomplete paralysis of the ulnar nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 30 percent disabling; and severe incomplete paralysis is rated as 40 percent disabling.  Complete paralysis of the ulnar nerve warrants an 60 percent evaluation; with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb flexion of wrist weakened.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8516, for the minor arm, mild incomplete paralysis of the ulnar nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; and severe incomplete paralysis is rated as 30 percent disabling.  Complete paralysis of the ulnar nerve warrants a 50 percent evaluation.  38 C.F.R. § 4.124a.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

"Neuritis is defined as inflammation of a nerve, a condition attended by pain and tenderness over the nerves, anesthesia and paresthesias, paralysis, wasting, and disappearance of the reflexes."  Barclay v. Brown, 4 Vet. App. 161, 163 (1993). 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Finally, the Court has held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition..."  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

3.  Analysis: Left shoulder disability

Historically, service connection was awarded for the left shoulder disability in a July 2011 rating decision and an initial 10 percent evaluation under Diagnostic Code 5201 was assigned effective from March 24, 2010 based upon findings of limited range of motion of the minor arm with painful motion and arthritis.  The medical evidence of record shows that the Veteran is right hand dominant.  See the April 2011 VA examination.  

After a review of all the evidence, the Board finds that the preponderance of the evidence is against the assignment of an initial disability evaluation in excess of 10 percent for the left shoulder disability for the time period of the appeal.  A 20 percent rating may be awarded for limitation of motion of the (minor) arm at shoulder level or midway between the side the shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The weight of the competent and credible evidence for the time period in question does not demonstrate limitation of the left arm to shoulder level (to 90 degrees, see Plate I at 38 C.F.R. § 4.71a) or to midway between the side and the shoulder level (to 45 degrees, see Plate I at 38 C.F.R. § 4.71a).  The medical evidence of record shows that the Veteran has consistently had almost full range of motion in his left shoulder on physical examination.  Flexion of the shoulder ranged from zero degrees to 170 degrees to full flexion (180 degrees).  Shoulder abduction ranged from zero degrees to 160 degrees to full abduction (180 degrees).  

The April 2011 VA examination found that abduction of the left arm was from zero degrees to 160 degrees and flexion was from zero degrees to 170 degrees.  Full range of flexion and abduction is to 180 degrees.  See Plate I at 38 C.F.R. § 4.71a.  The Veteran reported having pain and stiffness in the left shoulder.  He denied having deformity, giving way, instability, weakness, incoordination, decreased speed, locking episodes, effusions, or symptoms of inflammation.  He did not have episodes of subluxation or dislocation.  The Veteran reported having flare-ups weekly that were severe and the pain was brought on by minimal physical activity and overhead work and was relieved by rest.  He also treated the left shoulder disability with steroid injections and medications.    

A June 2011 VA primary care note indicates that on examination, there was full range of motion of the left shoulder.  There were no joint deformities.  Upper extremities strength was normal.  A November 2012 VA primary care note indicates that on examination, there was full range of motion of the left shoulder.  There was no tenderness on palpation, no pain with empty can test, and no resistance tenderness of medial epicondyle.  

The August 2013 VA examination report indicates that the Veteran reported that his left shoulder has become more painful and more limiting than the right.  It was noted that the Veteran reported having decreased range of motion; the examiner noted that this was not present on exam.  The Veteran indicated that he had some damage to his trapezius muscle and that it hurt and tightened up intermittently; this has occurred for a long time.  He described the pain as an ache which was a 2-4 out of 10 (on a scale of 1 to 10 with 10 the most severe).  He stated that this occurs 3-4 days a week depending on his activity level and if he is working.  He indicated that he did handyman work on the side, occasionally painting which is the worst for his shoulder pain; he is looking for full time work.  

The August 2013 VA examination found that abduction and flexion of the left arm was from zero degrees to 170 degrees.  There was no objective evidence of painful motion or additional loss of motion with repetition.  The examiner indicated that the Veteran did not have any functional loss or impairment in the shoulder and arm.  There was no localized tenderness or pain on palpation of the joints, soft tissue, or biceps tendon on either shoulder.  There was no guarding of either shoulder.  Muscle strength testing in the shoulder was 5/5 (normal strength).  There was no ankylosis in the glenohumeral articulation (shoulder joint).  Empty-can test was positive which may be an indication of rotator cuff pathology, including supraspinatus tendinopathy or tear.  It was noted that there was no history of mechanical symptoms (clicking, catching, etc.) or recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  The Veteran did not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula.  There was no tenderness on palpation of the acromioclavicular joint.  The examiner indicated that although the Veteran complained of an occasional pain with certain activities that might limit his activities somewhat, there were no complaints of or objective signs of pain, fatigue, weakness, incoordination or further decreases in range of motion demonstrated with the DeLuca measurement; therefore, it would require mere speculation to attempt to quantify any additional limitation that may or may not occur with repetitive motion. 

Even considering painful motion and other symptoms, (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the weight of the evidence does not show that the range of motion of the Veteran's left shoulder was so functionally limited as to meet the criteria for a disability rating in excess of 10 percent.  The Veteran's symptom of pain was considered and assessed by the VA examiners in 2011 and 2013.  Pain was not shown to functionally limit him and the Veteran was able to move the left arm well beyond the shoulder level on flexion and abduction.  The VA examination findings did not document any gross deformity, muscular spasms, atrophy, or weakness about the left shoulder girdle muscles.  The VA treatment records dated in 2012 did not document limitation of motion.  The Board notes that the 2013 VA examination report indicates that the Veteran reported pain in the left shoulder but even then, the range of motion was well beyond 90 degrees and the examiner did not detect objective evidence of painful motion.  The examiner noted that the Veteran had no weakened movement, excess fatigability, or incoordination of the right shoulder.  The examiner indicated that there were no complaints of or objective signs of pain, fatigue, weakness, incoordination or further decreases in range of motion.  

The Board awarded the 10 percent evaluation effective from March 24, 2010, based on painful motion in the left shoulder with findings of arthritis.  The weight of the evidence does not establish limitation of motion of the right arm or shoulder or any other additional functional loss that more nearly approximated that of functional limitation of the left arm movement at shoulder level.  Overall, the current 10 percent rating for the service-connected left shoulder disability is found to encompass any additional functional impairment due to pain.  Based on the evidence of record, there is no basis for the assignment of a higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 in this case.  See DeLuca; supra.

The Board considered the Veteran's left shoulder disability under other analogous criteria; however, there is no evidence of ankylosis of the scapulohumeral articulation, recurrent dislocation of or at the scapulohumeral joint with frequent episodes and guarding of all arm movements, impairment of the humerus, malunion of the clavicle, or nonunion of the scapula to warrant a rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5200, 5202, 5203 (2015).  The Board considered the Veteran's disability under Diagnostic Code 5003, however, this is based on limitation of motion, including painful motion, which the Veteran is already rated under and has been discussed above.  38 C.F.R. § 4.71a.  

In conclusion, the Board finds that the assignment of an initial disability rating in excess of 10 percent is not warranted for the left shoulder degenerative joint disease and tendinopathy at any time during the appeal period, and the claim for an initial rating is denied.  The preponderance of the evidence is against the Veteran's claim for an increased initial evaluation for the left shoulder disability and the claim is denied.

4.  Analysis: Right Cubital Syndrome

Historically, a July 2011 rating decision granted service connection for cubital syndrome on the left and right and zero percent disability ratings were assigned from March 24, 2010 under Diagnostic Code 5213, impairment of supination and pronation of the elbow and forearm.  See 38 C.F.R. § 4.71a.  A November 2013 rating decision assigned a 10 percent disability rating to the cubital syndrome on the right from August 27, 2013 under Diagnostic Code 8516 for mild incomplete paralysis of the ulnar nerve.  

The Veteran contends that higher initial ratings should be assigned to the left and right cubital syndrome.  In an October 2015 statement, the Veteran's representative argued that a disability rating under Diagnostic Code 8516 should be assigned to the right and left cubital syndrome in addition to the ratings assigned under Diagnostic Code 5213.  

In applying the law to the existing facts, the Board finds that the evidence is against the assignment of an initial compensable rating to the service-connected right cubital syndrome under Diagnostic Codes 5206 or 5213 for the time period of the appeal.  The weight of the competent and credible evidence shows that the right elbow flexion was well beyond 100 degrees and right forearm supination was well beyond 30 degrees.  The April 2011 VA examination report indicates that right elbow flexion was from zero to 140 degrees.  Right forearm pronation was from zero to 85 degrees.  Right forearm supination was from zero to 80 degrees.  The examiner indicated that there was no objective evidence of painful motion and no additional limitation of motion with repetition.  The Veteran reported having pain in the elbow joint primarily on the left.  He reported having tingling and numbness in the elbows and fingers.  There was no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes, effusion, or inflammation.  There was no dislocation or subluxation.  X-ray examination of the right elbow was negative.  

An August 2015 VA examination report indicates that the Veteran reported that he did not have complaints of right arm pain since he quit his contract job putting up molding.  He complained of tingling in the 4th and 5th fingers.  He did not wear hand splints.  The Veteran reported having the following functional loss or functional impairment:  the Veteran stated that he had trouble lifting more than 15 pounds, he had trouble with grip strength, and he could not carry anything with his left arm extended.  He stated that he was not able to complete some of the required work related to home repair that he currently does such as work with repetitive wrist/elbow movements.  

The VA examination report indicates that range of motion of the right elbow was abnormal or outside of normal range.  Right elbow flexion was zero to 130 degrees (145 degrees is normal).  Extension was zero degrees to 130 degrees.  Forearm supination was 0 degrees to 85 degrees.  Forearm pronation was zero degrees to 80 degrees.  The examiner indicated that even though abnormal, the range of motion itself did not contribute to functional loss.  The examiner indicated that no pain was noted on exam and it does not result in/cause functional loss.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  The VA examiner indicated that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner noted that she was unable to objectively measure any further loss of range of motion, fatigue, weakness, or incoordination when the joint is used repeatedly over a period of time or determine any further functional loss with flare-ups as the Veteran was currently not experiencing a flare-up.  Muscle strength of the right elbow was 5/5.  The Veteran did not have muscle atrophy.  The Veteran did not have flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to the right cubital syndrome.  The VA treatment records document treatment for left elbow and forearm pain, not right.  

The Board has considered whether a higher compensable rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 or functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  However, there is no showing of an additional limitation of range of motion of the right forearm or right elbow due to pain or other symptoms.  Significantly, the April 2011 VA examination report indicates that there was no additional limitation of motion with repetition.  The examiner indicated that there was no objective evidence of painful motion.  The August 2015 VA examiner indicated that no pain was noted on exam and it does not result in/cause functional loss.  There was no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes, effusion, or inflammation.  There was no dislocation or subluxation.  The loss of range of motion was minimal and there is no evidence that this degree of loss and the complaints of pain resulted in functional impairment.  Based on the evidence of record, there is no basis for the assignment of a higher compensable rating pursuant to 38 C.F.R. §§ 4.40 and 4.45. 

It is not disputed that the Veteran has experienced pain in the right upper extremity but even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a compensable rating is not warranted. 

The Board has considered the other diagnostic codes pertinent to the elbow and forearm.  As the record does not show forearm and elbow ankylosis, limitation of extension of the forearm, forearm flexion limited to 100 degrees and extension to 45 degrees, flail or false joint, joint fracture, nonunion of the radius and ulna with flail false joint, or impairment of the ulna or radius, rating criteria for these manifestations do not provide for a higher initial rating in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5207, 5208, 5209, 5210, 5211, 5212 (2015).

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable disability rating for the service-connected right cubital syndrome under Diagnostic Codes 5206 or 5213 for the time period of the appeal.  

As noted above, the November 2013 rating decision assigned a 10 percent disability rating to the cubital syndrome on the right from August 27, 2013 under Diagnostic Code 8516 for mild incomplete paralysis of the ulnar nerve.  The Veteran and his representative argue that disability ratings should be assigned under both Diagnostic Code 5213 and Diagnostic Code 8516 for the right cubital syndrome during the entire appeal period.  Thus, the Board will discuss whether a separate rating is warranted under Diagnostic Code 8516 for rating impairment of the ulnar nerve prior to August 27, 2013, and whether a rating greater than 10 percent is warranted beginning on August 27, 2013.  

The Board notes that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board notes that the separate 10 percent rating assigned to the right cubital syndrome under Diagnostic Code 8516 for mild, incomplete paralysis of the right left ulnar nerve, was based upon the findings of the August 2013 VA peripheral nerve examination.  

The August 27, 2013 VA peripheral nerve examination report indicates that the Veteran reported having symptoms of his 4th or 5th fingers or entire hand going to sleep and he has the pinched nerve sensation bilaterally.  He added that at night he wakes up with both hands asleep.  He stated that he moves his hands and stops the activity when the numb sensation occurs until it subsides.  The Veteran did not have constant pain, intermittent pain, paresthesias or dysesthesias.  He reported having mild numbness in the right upper extremity.  Muscle strength testing in the right upper extremity was 5/5 (normal).  Right hand grip strength was 5/5 (normal).  There was no muscle atrophy.  Reflexes were 1+ (hypoactive) in the biceps and triceps.  Sensory examination of the right inner/outer forearm and hand and fingers was normal.  Vibratory, position, temperature and sharp sensation testing was normal.  The Veteran did not have trophic changes (characterized by loss of extremity hair, smooth, shiny skin, etc.) attributable to peripheral neuropathy.  The examiner concluded that the Veteran had mild incomplete paralysis of the ulnar nerve.  

The Board finds that the August 2013 VA examination findings is competent and credible evidence concerning the nature and extent of the right ulnar nerve disability.  The medical evidence was provided by a medical professional who examined the Veteran during the current appeal period and who rendered pertinent opinions in conjunction with the evaluations.  Moreover, as the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value.  

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's disability has been manifested by symptomatology more nearly approximating mild, incomplete paralysis of the right ulnar nerve under Diagnostic Code 8516.  

Affording the Veteran the benefit of doubt, the Board finds that the separate 10 percent disability rating under Diagnostic Code 8516 is warranted for the service-connected right cubital syndrome from March 24, 2010 to August 26, 2013.  The medical evidence for this time period shows that the service-connected right cubital syndrome more closely approximated mild incomplete paralysis of the ulnar nerve.  The record shows that a June 2010 EMG and nerve conduction studies report indicates that the Veteran reported having elbow pain and intermittent paresthesias of the ulnar digits in the hands.  The impression was an abnormal study suggestive of ulnar neuropathy at the elbow consistent with bilateral cubital tunnel syndrome, with the left worse than the right.  The April 2011 VA examination report indicates that the Veteran reported symptoms of tingling and numbness in the fingers and elbows.  Sensory examination was negative with normal reflexes, vibration, and motor examination.  

As noted, the August 27, 2013 VA peripheral nerve examination report indicates that the Veteran continued to report symptoms in his fingers.  He reported that when he holds a book or lies on the couch with his elbows flexed and arms resting on his abdomen, his 4th and 5th fingers go to sleep.  He stated that carrying a gallon paint can will cause his entire hand to go to sleep and he has the pinched nerve sensation bilaterally.  He added that at night he wakes up with his bilateral entire hands asleep.  He reported having mild numbness in the right upper extremity.  The examiner concluded that the Veteran had mild incomplete paralysis of the ulnar nerve.  The examiner noted that an April 2012 EMG test of the right upper extremity was abnormal and the impression was abnormal electrodiagnostic study.  

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's disability has been manifested by symptomatology more nearly approximating mild, incomplete paralysis of the right ulnar nerve under Diagnostic Code 8516 from March 24, 2010 to August 26, 2013 and from August 27, 2013.  The medical evidence discussed above shows that the Veteran had symptoms of mild incomplete ulnar nerve paralysis for the entire period of the appeal.  The appeal for a higher initial rating for right cubital syndrome is granted to that extent.  

The medical evidence does not establish moderate or severe incomplete paralysis of the right ulnar nerve.  There is no medical evidence which characterizes the right ulnar nerve incomplete paralysis as moderate or severe.  Therefore, the Board finds that a disability rating in excess of 10 percent for the right cubital syndrome under Diagnostic Code 8516 is not warranted.  

	(CONTINUED ON NEXT PAGE)

5.  Analysis: Left Cubital Syndrome

Historically, a July 2011 rating decision granted service connection for cubital syndrome on the left and right and zero percent disability ratings were assigned from March 24, 2010 under Diagnostic Code 5213, impairment of supination and pronation of the elbow and forearm.  See 38 C.F.R. § 4.71a.  A June 2015 rating decision assigned a 10 percent disability rating to the left cubital syndrome from May 2, 2013 under Diagnostic Code 5213 based upon painful motion of the left forearm arm at the elbow.  

The Veteran contends that higher initial ratings should be assigned to the left cubital syndrome.  In an October 2015 statement, the Veteran's representative argued that a disability rating under Diagnostic Code 8516 should be assigned to the right and left cubital syndrome in addition to the ratings assigned under Diagnostic Code 5213.  

The Board notes the June 2015 rating decision assigned a 10 percent disability rating to the left cubital syndrome from May 2, 2013 under Diagnostic Code 5213 based upon painful motion of the left forearm arm at the elbow.  See 38 C.F.R. §§ 4.40, 4.45.  The June 2015 rating decision indicates that the date of May 2, 2013 is the date of receipt of the Veteran's statement in which he alleged that the left cubital syndrome increased in severity.  After review of the evidence of record, the Board finds that the 10 percent rating under Diagnostic Code 5213 should be assigned to the left cubital syndrome from April 12, 2012, the date that it was factually ascertainable that the left cubital syndrome had increased in severity and was manifested by based upon painful motion of the left forearm arm at the elbow and functional loss due to the pain.    

An April 12, 2012 VA primary care clinic record indicates that the Veteran sought treatment for left elbow pain.  The Veteran stated that the pain has returned and has been present for one month.  He indicated that it hurt when he bends the elbow or tries to pick something up caused the most pain.  He stated that the pain was mostly with movement that applies pressure to left elbow.  The Veteran stated that this interfered with his daily activities.   

An April 16, 2012 VA primary care clinic record indicates that the Veteran sought treatment for left elbow pain.  It was noted that he had a long standing history of left elbow pain.  The assessment was left cubital tunnel syndrome, medial epicondylitis. 

A May 2012 VA surgery consult record notes that the Veteran reported that he had some symptoms of carpal tunnel syndrome but his main problem was pain in the medial left elbow and he had difficulties with activities of daily living including picking up a grandchild and he was used to being very active.  Examination revealed marked tenderness medial epicondyle and full range of motion.  There was no motor or sensory deficits. The assessment was left medial epicondylitis.  The plan was a Kenalog injection into the medial epicondyle and rest. 

An August 2012 VA treatment record indicates that the Veteran was last seen in April 2012 for left elbow pain and he saw the hand clinic, was treated for left medial epicondylitis with a steroid injection, and the pain resolved.  A November 2012 VA treatment record notes that the Veteran reported having severe left elbow pain.  

A December 2012 VA treatment records indicates that the Veteran reported having a recurrence of proximal anterior forearm pain with lifting activities, exacerbated by remodeling his porch but resolving.  He did not have paresthesias.  It was noted that the left medial elbow pain was more rare, and he had great relief following the steroid injection.  Sensation was intact to light touch throughout the left hand muscle groups.  The left ulnar nerve at the elbow had paresthesias distally.  There was no tenderness to palpation over the muscles and tendons of elbow.  There was normal muscle bulk and tone.  The distal biceps tendon was intact.  The assessment was left proximal anterior forearm pain with pain at a 3 out of 10.    

A March 2013 VA treatment record indicates that the Veteran reported that he has pain in left hand and his arm was painful at times in the afternoon for a few hours.  He had no inciting injury, the pain was daily, but now has subsided.  

Affording the Veteran the benefit of doubt, the Board finds that the 10 percent rating under Diagnostic Codes 5206-5213 is warranted from April 12, 2012 based upon findings of painful motion and severe pain which interfered with normal movements and activities of daily living.  A compensable rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 or functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The evidence establishes that the Veteran has experienced pain in the left upper extremity and it is as likely as not that the pain causes functional loss in the left upper extremity from April 12, 2012.  See Mitchell, supra.  Therefore, a minimum 10 percent compensable rating is warranted from April 12, 2012.  The claim for an increased rating is granted to that extent.   

For the time period of the appeal prior to April 12, 2012, the Board finds that the evidence weighs against the assignment of an initial compensable rating to the service-connected left cubital syndrome under Diagnostic Code 5206 or 5213.  The weight of the competent and credible evidence shows that for the time period in question, there was full left elbow flexion and extension and full left forearm supination and pronation.  See the April 2011 VA examination report.  The VA examiner indicated that there was no objective evidence of painful motion and no additional limitation of motion with repetition.  The Veteran reported having pain in the elbow joint primarily on the left; he reported that the pain occurred with lifting with the palms up.  He reported having tingling and numbness in the elbows and fingers.  There was no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes, effusion, or inflammation.  There was no dislocation or subluxation.  X-ray examination of the left elbow was negative.  VA treatment records show that the Veteran underwent an MRI of the left elbow in December 2005 and this showed mild lateral epicondylitis and minor degenerative arthrosis at the articulation of distal humerus and proximal ulna.  A May 2010 MRI of the left elbow revealed mild medial epicondylitis.  

The Board has considered whether a higher compensable rating may be assigned for this time period (March 24, 2010 to April 11, 2012) on the basis of functional loss due to pain or other symptoms under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  See DeLuca, supra.  However, there is no showing of an additional limitation of range of motion of the left forearm or left elbow due to pain or other symptoms.  Significantly, the April 2011 VA examination report indicates that there was no additional limitation of motion with repetition.  The examiner indicated that there was no objective evidence of painful motion.  There was no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes, effusion, or inflammation.  There was no dislocation or subluxation.  The loss of range of motion was minimal and there is no evidence that this degree of loss and the complaints of pain resulted in functional impairment.   Based on the evidence of record, there is no basis for the assignment of a higher compensable rating pursuant to 38 C.F.R. §§ 4.40 and 4.45. 

It is not disputed that the Veteran has experienced pain in the left upper extremity during the time period in question.  However, the evidence does not establish that during the time period in question, prior to April 12, 2012, the pain in the left forearm or elbow constitutes functional loss.  See Mitchell v. Shinseki, 25 Vet. App. at 36-38.  The medical evidence does not show that the pain affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a compensable rating is not warranted for the left cubital syndrome for the time period prior to April 12, 2012.  

The Board also finds that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for the service-connected left cubital syndrome under Diagnostic Code 5206 or 5213 for the time period from April 12, 2012.  

The weight of the competent and credible evidence shows that for the time period in question, the left elbow flexion was well beyond 90 degrees.  The weight of the evidence shows that there is no impairment of supination or pronation in the left arm with the hand fixed near the middle of the arc or moderate pronation, or limitation of pronation with motion lost beyond the last quarter of arc, with the hand not approaching full pronation.  The August 2015 VA examination report indicates that left elbow flexion was zero to 130 degrees (145 degrees is normal).  Extension was zero degrees to 130 degrees.  Forearm supination was 0 degrees to 85 degrees (normal).  Forearm pronation was zero degrees to 80 degrees (normal).  The examiner indicated that even though abnormal, the range of motion itself did not contribute to functional loss.  The examiner indicated that no pain was noted on exam and it does not result in/cause functional loss.  There was objective evidence of left medial tenderness.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  

The VA examination report indicates that the Veteran stated that the ligament in his inner elbow on the left hurt; he injured it while working on molding at home depot and now he had forearm pain with certain movements.  He does wear a wrap with working when he has to lift with the left arm extended.  He only has elbow pain when he touches his elbow.  He reported having left forearm pain with specific activities 1-2 times per month and the pain was a 4 out of 10.  He reported having shooting pain in the wrist and hands with running.  The Veteran reported that he had trouble lifting more than 15 pounds, had trouble with grip strength, he could not carry anything with his left arm extended, and he was not able to complete some of the required work related to home repair that he currently does such as repetitive wrist and elbow movements. 

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 or functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  However, the Board finds that the functional loss due to pain in the left upper extremity is adequately contemplated by the 10 percent rating currently assigned.  There is no showing of an additional limitation of range of motion of the left forearm or elbow due to pain or other symptoms.  Significantly, the August 2015 VA examination report shows that there was full range motion of the left elbow and forearm.  The examiner indicated that the motion of the left elbow and forearm as not affected by pain and pain did not cause functional loss.  There was no additional limitation of motion with repetition.  Based on the evidence of record, there is no basis for the assignment of a higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45. 

The Board has considered the other diagnostic codes pertinent to the elbow and forearm.  As the record does not show left forearm and elbow ankylosis, limitation of extension of the forearm, forearm flexion limited to 100 degrees and extension to 45 degrees, flail or false joint, joint fracture, nonunion of the radius and ulna with flail false joint, or impairment of the ulna or radius, rating criteria for these manifestations do not provide for a higher initial rating in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5207, 5208, 5209, 5210, 5211, 5212 (2015).

For these reasons, the Board finds that the evidence supports the assignment of a 10 percent rating for the left cubital syndrome under Diagnostic Code 5206 or 5213 from April 12, 2012, and the appeal is granted to that extent.  The Board finds that the preponderance of the evidence is against the assignment of an initial compensable disability rating for the service-connected left cubital syndrome under Diagnostic Code 5206 or 5213 prior to April 12, 2012 and in excess of 10 percent from April 12, 2012.  

The Board has considered whether a separate compensable rating is warranted for the service-connected left cubital syndrome under Diagnostic Code 8516 for incomplete or complete paralysis of the ulnar nerve.  The Veteran and his representative argue that a disability rating should be assigned under both Diagnostic Code 5213 and Diagnostic Code 8516 for the left cubital syndrome during the entire appeal period.  The Board finds that the preponderance of the evidence is against the assignment of a separate compensable disability rating for the service-connected left cubital syndrome under Diagnostic Code 8516.  

The weight of the evidence shows that the Veteran has had complaints of pain in the left elbow and forearm due to the cubital tunnel syndrome.  A June 2010 EMG showed that the Veteran had elbow pain and complaints of intermittent paresthesias in the ulnar digits of the hands.  The EMG findings were suggestive of ulnar neuropathy at the elbow consistent with the bilateral cubital syndrome left worse than right.  However, subsequent testing and evaluation has not diagnosed ulnar neuropathy on the left.  The April 2011 VA examination report indicates that the Veteran reported having medial elbow joint pain primarily on the left.  Physical examination revealed that no abnormalities were noted in the left upper extremity.  Sensory examination was negative.  Reflexes on the left were 2+ (normal).  The left upper extremity had normal light touch and no dysesthesias.  Motor exam was normal with no atrophy and normal muscle tone.  Examination of the fingers was negative with normal range of motion and dexterity.  

A May 2012 VA treatment record indicates that the Veteran had some symptoms of carpal tunnel syndrome but his main problem was pain in the medial left elbow.  It was noted that the Veteran had difficulties with activities of daily living including picking up his grandchild.  Examination revealed marked tenderness of the medial epicondyle with full range of motion and no motor or sensory deficit.  The impression was left medial epicondylitis.

A December 2012 VA Surgery Consult record indicates that the Veteran reported having left forearm pain.  Examination revealed that sensation was intact to light touch throughout left hand.  Muscle strength was 5/5 throughout the left upper extremity.  There was tenderness to palpation over the left ulnar nerve at the elbow with paresthesias distally.  There was no tenderness to palpation over muscles and tendons of elbow.  There was normal muscle bulk and tone and distal biceps tendon was intact.  The assessment was proximal anterior forearm pain.

The August 27, 2013, VA peripheral nerve examination report indicates that the Veteran reported that when he holds a book or lays on couch with his elbows flexed and arms resting on his abdomen, his 4th and 5th fingers go to sleep.  He stated that carrying a gallon paint can will cause his entire hand to go to sleep and he has the pinched nerve sensation bilaterally.  He added that at night he wakes up with both hands asleep.  He stated that he moves his hands and stops the activity when the numb sensation occurs until it subsides.  The Veteran did not have constant pain, intermittent pain, paresthesias, or dysesthesias.  He reported having mild numbness in the left upper extremity.  Muscle strength testing in the left upper extremity was 5/5 (normal).  Left hand grip strength was 5/5 (normal).  There was no muscle atrophy.  Reflexes were 1+ (hypoactive) in the biceps and triceps.  Sensory examination of the left inner/outer forearm and hand and fingers was normal.  Vibratory, position, temperature and sharp sensation testing was normal.  The Veteran did not have trophic changes (characterized by loss of extremity hair, smooth, shiny skin, etc.) attributable to peripheral neuropathy.  Examination of the left ulnar nerve was normal.  The examiner noted that an April 2012 EMG test showed no electrodiagnostic evidence of left ulnar neuropathy at the wrist or elbow, left pronator syndrome, peripheral polyneuropathy, myopathy, or left C6-T1 radiculopathy.  There was positive electrodiagnostic evidence of left carpal tunnel syndrome, demyelinating in nature and affecting sensory and possibly affecting motor fibers.  The VA examiner indicated that the EMG of the left arm completed in April 2012 determined that there was no cubital tunnel or ulnar nerve abnormality, and today's physical exam was normal, therefore the left cubital tunnel was markedly resolved.  The Board notes that service connection is in effect for carpal tunnel syndrome on the left, and thus, symptoms related to this condition are separately compensated. 

An August 2015 VA examination report indicates that the Veteran reported that the ligament in his inner elbow on the left hurt; he injured it while working on molding at home depot and now has forearm pain.  He complained of tingling in the 4th and 5th fingers.  He did not wear hand splints.  The Veteran report having the following functional loss or functional impairment:  the Veteran stated that he had trouble lifting more than 15 pounds, he had trouble with grip strength, and he could not carry anything with his left arm extended.  He stated that he was not able to complete some of the required work related to home repair that he currently does such as work with repetitive wrist/elbow movements.  Physical examination revealed that muscle strength was normal in the left upper extremity. 

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's left cubital syndrome is not manifested by symptomatology more nearly approximating mild, incomplete paralysis of the left ulnar nerve under Diagnostic Code 8516.  Further, the medical evidence does not establish moderate or severe incomplete paralysis of the left ulnar nerve.  Therefore, the Board finds that a separate compensable disability rating under Diagnostic Code 8516 is not warranted.  

	(CONTINUED ON NEXT PAGE)


6.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected left shoulder disability and left and right cubital syndrome.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's left shoulder disability and the left and right cubital syndrome reasonably describe and assess his disability levels and symptomatology.  The Veteran's symptoms and functional limitations due to his left shoulder and left and right arm disabilities are contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate to rate the disabilities.  The record shows that the service-connected upper extremity disabilities are manifested by pain on use and/or limitations of motion of the arm at the shoulder, elbow or forearm.  The schedular ratings that are assigned here are assigned specifically in recognition of pain and any functional loss he has experienced due to the service-connected disabilities.  See 38 C.F.R. § 4.71a.  The schedular rating criteria also provide higher ratings for any neurological impairment due to the service-connected disabilities.  As such, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to an initial rating in excess of 10 percent for the service-connected left shoulder degenerative joint disease and tendinopathy is denied. 

Entitlement to an initial rating in excess of zero percent under Diagnostic Codes 5205 to 5213 for cubital syndrome on the right is denied. 

Entitlement to a separate 10 percent rating under Diagnostic Code 8516 for the right cubital syndrome from March 24, 2010 to August 26, 2013 is granted. 

Entitlement to a separate rating in excess of 10 percent under Diagnostic Code 8516 for the right cubital syndrome is denied. 

Entitlement to an initial 10 percent disability rating under Diagnostic Codes 5206-5213 for the left cubital syndrome from April 12, 2012 to May 1, 2013 is granted. 

Entitlement to an initial compensable rating prior to April 12, 2012 and for a disability rating in excess of 10 percent from April 12, 2012 for the left cubital syndrome is denied. 

Entitlement to a separate compensable rating under Diagnostic Code 8516 for the left cubital syndrome is denied. 






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


